Name: Commission Regulation (EEC) No 3474/89 of 20 November 1989 fixing the maximum quantity of sunflower oil to be released for consumption in Spain and exported from that Member State in the 1989/90 marketing year and amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  economic policy
 Date Published: nan

 21 . 11 . 89 Official Journal of the European Communities No L 337/ 19 COMMISSION REGULATION (EEC) No 3474/89 of 20 November 1989 fixing the maximum quantity of sunflower oil to be released for consumption in Spain and exported from that Member State in the 1989/90 marketing year and amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain HAS ADOPTED THIS REGULATION : Article 1 During the 1989/90 marketing year :  the quantity of sunflower oil intended for human consumption to be released for consumption in Spain shall be 330 000 tonnes,  the quantity of sunflower oil intended for human consumption to be imported shall be 0 tonnes,  the quantity of sunflower seeds harvested in Spain, used for the production of oil intended for export and qualifying for the compensatory aid provided for in Article 14 of Regulation (EEC) No 475/86 shall be 115 000 tonnes. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as amended by Regulation (EEC) No 1930/88 (2), and in particular Article 16 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1 183/86 (3), as last amended by Regulation (EEC) No 3729/88 (4), provides for the fixing for each marketing year of the quantity of suinflower oil released for consumption in Spain and of the quantity of sunflower seeds harvested in Spain which may qualify for the compensatory aid provided for in Article 14 of Regulation (EEC) No 475/86 ; whereas the maximum quantities should be fixed in accordance with the criteria laid down in Article 94 of the Act of Accession ; Whereas, with a view to sound administration, in particular as regards the issuing of export documents and ascertaining that export has taken place, the dates from which applications for export documents may be submitted to the competent agency should be put back and a time limit should be laid down for ascertaining that export has taken place ; Whereas the amount of the security due in the case of payment in advance of the compensatory aid provided for in Article 14 of Regulation (EEC) No 475/86 should also be adjusted for the same reasons and in order to avoid any unfair advantages ; whereas Article 13 (2) of Regulation (EEC) No 1183/86 should be amended accordingly ; Whereas the forecast supply balance for the 1989/90 marketing year has been drawn up for sunflower oil ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 For the 1989/90 marketing year, the applications provided for in Article 13 of Regulation (EEC) No 1183/86 may be submitted only from the seventh day following the publication of this Regulation in the Official Journal of the European Communities. Article 3 For the 1989/90 marketing year, ascertainment that exportation has taken place as referred to in Article 13 of Regulation (EEC) No 1 1 83/86, must occur before 31 December 1990. Article 4 The following subparagraph is added to Article 13 (2) of Regulation (EEC) No 1183/86 : 'The competent agency shall pay the advance on the compensatory aid once the seeds have been identified and on condition that a security equal to 115 % of the aid in respect of which the advance is paid is lodged by the recipient prior to such payment.' Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1989 . (') OJ No L 53, 1 . 3 . 1986, p. 47. (2) OJ No L 170, 2. 7. 1988, p. 3 . (3) OJ No L 107, 24. 4. 1986, p. 17. (4) OJ No L 326, 30. 11 . 1988, p . 21 . No L 337/20 Official Journal of the European Communities 21 . 11 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission